United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3664
                                  ___________

Clark Lee Smith,                   *
                                   *
            Appellant,             *
                                   * Appeal from the United States
      v.                           * District Court for the
                                   * Western District of Missouri.
Mike Kemna; CO I. Knowles; Shanna *
Keeter; Russell Hollowell,         * [UNPUBLISHED]
                                   *
            Appellees.             *
                              ___________

                            Submitted: May 23, 2006
                               Filed: May 24, 2006
                                ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate Clark Lee Smith appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we
conclude dismissal of the complaint was proper for the reasons explained by the
district court. Accordingly, we affirm the judgment. See 8th Cir. R. 47A(a).
                       ______________________________



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.